Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.
Claims 1, 3, 12, 18-19 and 20 are amended. Claims 2, 5, 13, 16 are canceled. Claims 1, 3-4, 6-12, 14-15, 17-20 are pending for examination. Claims 1, 12, and 20 are independent claims. Claims 3-4, 6-11 depend from claim 1, and claims 14-15, 17-19 depend from claim 12.

Response to Arguments
2.1.	Applicant’s arguments, see pages 7-12, filed 05/09/2022, with respect to rejection of claims 1-20 under 35 USC 101 have been fully considered and are persuasive in view of the current amendments to independent claims 1, 12 and 20.  The rejection of currently pending claims 1, 3-4, 6-12, 14-15, 17-20 under 35 USC 101 has been withdrawn. 
2.2.	Applicant’s arguments, see page 12, filed 05/09/2022, with respect to rejection of claim 19 Under 35 USC 112(b) have been fully considered and are persuasive in view of the current amendments to claim 19.  The rejection of claim 19 under 35 USC 112(b) has been withdrawn.
2.3.	Applicant’s arguments, see page 12-13, filed 05/09/2022, with respect to rejection of independent claims 1, 12, and 20 Under 35 USC 103 have been fully considered and are persuasive in view of the current amendments to independent claims.  The rejection of independent claims 1, 12, and 20 with their dependent claims 3-4, 6-11, and 14-15, 17-19 under 35 USC 103 has been withdrawn.

3.	Telephone interview:  A telephone was conducted with the Applicant’s attorney Mr. Anthony J. Josephson on 05/11/2022 to discuss the current amendments to claims. Examiner indicated that the application can be placed in condition for allowance if a Terminal Disclaimer is provided against US Patent 10438261, because the current amendments to independent claims 1, 12, and 20 have renders them to be rejected on the grounds of non-statutory double patenting over US Patent 10438262. Mr. Josephson agreed to submit a Terminal Disclaimer.

Terminal Disclaimer

4.	The terminal disclaimer filed on 05/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10438261 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

5.	Claims 1, 3-4, 6-12, 14-15, 17-20 are allowed.
Claims 1, 12, and 20 are independent claims. Claims 3-4, 6-11 depend from claim 1, and claims 14-15, 17-19 depend from claim 12.

The following is an examiner’s statement of reasons for allowance: 

Examiner has conducted Keyword Search in East for USPG-PUB, USPAT, USOCR, FPRS, EPO, JPO, Derwent, IBM_TDB and FIT databases, searched Dialog database or NPL references, reviewed the references cited in the IDSs filed 01/14/2020, 02/11/2020, 10/13/2020, 01/11/2021, 03/31/2021, 10/01/2021, 04/13/2021; reviewed parent application 14586574, now US Patent # 10438261. 
Examiner believes that the record of the prosecution as a whole does make clear his or her reasons for allowing a claim or claims. The examiner’s actions including Final rejection mailed 02/09/2021 and the applicant’s replies via RCE filed 05/09/2022 and the Remarks/Arguments pages 7-13 outlining the reasons for overcoming the rejections submitted in the Final Office Action filed 02/09/2021, and filing of a Terminal Disclaimer on 05/16/2022 subsequent to an Examiner initiated telephone interview on May 11/2022 make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. 

Regarding claim 1, The best prior art of record US. Patent Application Publication No. 2012/0197981 to Chan in view of US. Patent Application Publication No. 2015/0100578 to Rosen et al. and in view of U.S. Patent Application Publication No. 2014/0358629 to Shivaswamy et al., neither teach nor render obvious the limitations comprising, as a whole, receiving, by a processor, a hypertext transfer protocol (HTTP) message that includes a user agent string and metadata associated with a communication protocol of the HTTP message  from a user device, determining component data for the user device from the HTTP message user agent string, the component data comprising one or more specifications of the user device, determining a sales price of the user device based on the one or more specifications identified from the HTTP message, retrieving an image of the user device from a database separate from the user device based on the one or more specifications identified from the HTTP message, retrieving sales price information for devices being sold based on the one or more specifications; updating the sales price based on the sales price information for devices being sold, and generating a product listing in a webpage at an online marketplace website, the product listing comprising the sales price, the retrieved image of the user device, and the one or more specifications.
Since the other two independent claims 12 and 20 recite similar limitations as those of claim 1, they are analyzed and allowed on the basis of same rationale as established for claim 1.
 	The reasons for allowance for claims 3-4, 6-11 depending from claim 1, and claims 14-15, 17-19 depending from claim 12 are same as established for the base claims 1 and 12 above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	(i)	Article, “U.S. Patent and Trademark Office Releases Microsoft's Patent Application for Unpaired Devices”, published 12/19/2014 in Global IP News. Software Patent News [New Delhi]; retrieved from Dialog database on 05/21/2022, discloses that the Patent Application comprising a device including an indication generator for generating an indication for transmission over an air interface in response to receiving the input. The indication comprises an identifier relating to the event. Further, the device comprises a processing component configured to receive a message from a network node via a network. The message indicates that a media device has detected the identifier, and also comprises information of the media device. 

(ii)	WO 2014070632 A2 teaches (see claims 1, 3, and 5) requesting metadata related to an URL from a server and receiving the metadata for the URL from the server, wherein the requesting step comprises transmitting a HTTP message containing a pointer to the URL and receiving the metadata comprises receiving an HTTP message containing the metadata.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/Primary Examiner, Art Unit 3625